Court of Appeals
                           Sixth Appellate District of Texas

                                       JUDGMENT


 In the Interest of J.Y., G.Y., and B.Y.,                 Appeal from the 76th District Court of Titus
 Children                                                 County, Texas (Tr. Ct. No. 37,897). Opinion
                                                          delivered by Justice Moseley, Chief Justice
 No. 06-16-00084-CV                                       Morriss and Justice Burgess participating.




        As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the order of the trial court regarding possession of and access
to the children as it was not sufficiently specific as to the times and conditions of Geri’s possession
of or access to the children, and we remand the cause for further proceedings. We affirm the trial
court’s order in all other respects.
        We further order that the payment of all costs of this appeal is waived pursuant to Section
40.062 of the Texas Human Resources Code. See TEX. HUM. RES. CODE ANN. § 40.062 (West
Supp. 2016).


                                                         RENDERED APRIL 28, 2017
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk